Exhibit 99.1 J.B. Hunt Transport Services, Inc Contact: David G. Mee 615 J.B. Hunt Corporate Drive Executive Vice President, Lowell, Arkansas 72745 Finance and Administration (NASDAQ:JBHT) and Chief Financial Officer (479) 820-8363 FOR IMMEDIATE RELEASE J. B. HUNT TRANSPORT SERVICES, INC. ANNOUNCES PAYMENT OF DIVIDEND LOWELL, Arkansas – October 25, 2012 – J.B. Hunt Transport Services, Inc. (NASDAQ:JBHT) announced today that its Board of Directors has declared the regular quarterly dividend on its common stock of $.14 (fourteen cents) per common share, payable to stockholders of record on November 16, 2012.The dividend will be paid on November 30, 2012.
